TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00736-CV


     Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
   The Office of the Comptroller of Public Accounts of the State of Texas; Ken Paxton,
Attorney General of the State of Texas; and The Office of the Attorney General of the State
          of Texas// Cross-Appellant, Michael D’s Restaurant San Antonio Inc.

                                                v.

   Appellee, Michael D’s Restaurant San Antonio Inc.// Cross-Appellees, Glenn Hegar,
 Comptroller of Public Accounts of the State of Texas; The Office of the Comptroller of
Public Accounts of the State of Texas; Ken Paxton, Attorney General of the State of Texas;
              and The Office of the Attorney General of the State of Texas




               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-18-005280, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal, in which they

represent that the district court entered an order of dismissal on September 17, 2020, following a

nonsuit by Appellee / Cross-Appellant Michael D’s Restaurant San Antonio Inc. Based on that

dismissal in the court below, the parties have agreed to dismiss this appeal with prejudice to its

refiling by either party. In accordance with the parties’ motion and agreement, we dismiss this

appeal.



                                             __________________________________________
                                             Gisela D. Triana, Justice
Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Joint Motion

Filed: September 23, 2020




                                               2